                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


ANDREW MILLER,

                             Petitioner,

v.                                                 CIVIL ACTION NO. 5:17-cv-04159

RALEPH TERRY, Acting Warden,
Mount Olive Correctional Complex,

                             Respondent.



                        MEMORANDUM OPINION AND ORDER


       On October 13, 2017, the Petition, proceeding pro se, filed his Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (Document 1). On March 6, 2018, the Respondent’s Motion to

Dismiss or for Judgment Against the Petitioner on the Merits (Document 12) was filed. By

Standing Order (Document 3) entered on October 16, 2017, this action was referred to the

Honorable Cheryl A. Eifert, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On December 7, 2018, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 18) wherein it is recommended that this Court grant the

Respondent’s Motion to Dismiss or for Judgment Against the Petitioner on the Merits (Document

12), deny the Petitioner’s Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Document 1),

dismiss this case with prejudice, and remove this matter from the Court’s docket. Objections to

the Magistrate Judge’s Proposed Findings and Recommendation were due by December 24, 2018.
                                               1
       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Respondent’s Motion to Dismiss or for Judgment Against

the Petitioner on the Merits (Document 12) be GRANTED, the Petitioner’s Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 (Document 1) be DENIED, this case be DISMISSED with

prejudice, and this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Eifert, counsel of record, and any unrepresented party.

                                             ENTER:         January 3, 2019




                                                2
